DETAILED ACTION
This action is in response to the Response to After Final 03/22/2022.

Allowable Subject Matter
Claims 1 – 6, 8 – 11 is/are allowed.
The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claim 1 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the buck-boost mode control circuit comprises: an AC phase circuit, configured to generate a setting signal to control the duty cycle of the AC phase based on the reference signal, the feedback signal and the inductor current sense signal: an AD phase circuit, configured to control the switch module to work in the AD phase based on the setting signal, and further configured to generate an AD phase control signal to control and maintain the duty cycle of the phase AD at the preset duty threshold; and a cycle period circuit, coupled to the AC phase circuit and the AD phase circuit to receive the setting signal and the AD phase control signal, and configured to generate a cycle period control signal to control the time period of the buck-boost switching cycle.”. 
The configuration of the claimed invention(s) is not taught in any of the prior art(s) of record and would not have been made obvious by the prior art of record in the examiner's opinion. Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The best available prior art(s):
US Pub. No. 2017/0279359 discloses an apparatus improves efficiency of a non-inverting buck-or-boost regulator by reducing an amount of switching of the buck-or-boost regulator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ALEX TORRES-RIVERA/           Primary Examiner, Art Unit 2838